UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-6582



CHARLES R. MAJOR,

                                              Plaintiff - Appellant,

          versus


SCDC; PERNELL CROMER, Counselor; DAVID CRISP,
Supervisor; EDDIE BRIGHT; RICHARD SMITH,
Warden; BARNEY LLOYD; OFFICER WACKEL; DONALD
DEASE, Administrator; TOM SMITH, Detective,
Warden; MR. WRIGHT; MR. PRICE; MR. HESTER,
Unit Manager; MR. ROGERS; LIEUTENANT GOMEORA;
FOUR   UNNAMED   TURBEVILLE  OFFICERS;   DORIS
EDWARDS, Counselor; SUPERVISOR HARRIS; PERRY
OFFICIAL VISSOR; RICHARD ECKSTROM, South Caro-
lina Treasurer; TURBEVILLE MEDICAL DEPARTMENT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. William B. Traxler, Jr., District
Judge. (CA-97-752-6-21AK)


Submitted:   July 22, 1998                 Decided:   August 10, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Charles R. Major, Appellant Pro Se.   James D. Brice, GIBBES,
GALLIVAN, WHITE & BOYD, P.A., Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Charles R. Major appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Major v. SCDC, No. CA-97-752-6-21AK (D.S.C. Mar. 27, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2